United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40526
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LETICIA AGUILAR-TERAN,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:04-CR-620-ALL
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Leticia Aguilar-Teran (Aguilar) appeals her sentence under

8 U.S.C. § 1324 for two counts of transporting an illegal alien.

Aguilar asserts that the district court violated the Due Process

and Ex Post Facto Clauses by sentencing her in accordance with

the remedial portion of United States v. Booker, 543 U.S. 220

(2005), when she committed the offenses before Booker was issued.

While this appeal was pending, we rejected this argument.        See

United States v. Austin, 432 F.3d 598, 599-600 (5th Cir. 2005).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40526
                                -2-

     Aguilar also asserts that the district court violated her

rights under the Sixth Amendment by increasing her sentence based

upon facts that were neither included in the indictment nor

admitted by her.   This argument is meritless because Aguilar was

sentenced after Booker was issued.   See United States v. Alonzo,

435 F.3d 551, 553 (5th Cir. 2006).

     The judgment of the district court is AFFIRMED.